Case 0:18-cv-62050-RS Document 29 Entered on FLSD Docket 10/15/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                                     CASE NO. 0:18-cv-62050-DPG
ALEX GROTH,

       Plaintiff,

v.

JPMORGAN CHASE BANK, N.A.,

      Defendant.
_____________________________________/

       JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties in this matter, through their

undersigned counsel, stipulate and agree to voluntarily dismiss this matter with prejudice, with each

party to bear its own costs and attorneys’ fees.

Dated: October 15, 2019.

Respectfully submitted,

/s/ Alex D. Weisberg                                 /s/ Alisa M. Taormina
Alex D. Weisberg                                     Alisa M. Taormina
FBN: 0566551                                         FBN: 95200
Weisberg Consumer Law Group, PA                      Stroock & Stroock & Lavan LLP
Attorneys for Plaintiff                              Attorneys for Defendant
5846 S. Flamingo Rd, Ste. 290                        200 S. Biscayne Blvd. Ste. 3100
Cooper City, FL 33330                                Miami, FL 33131
(954) 212-2184                                       (305) 358-9900
(866) 577-0963 fax                                   (305) 789-9302
aweisberg@afclaw.com                                 ataormina@stroock.com
Case 0:18-cv-62050-RS Document 29 Entered on FLSD Docket 10/15/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I certify that on October 15, 2019, I filed the foregoing document with the Court using

CM/ECF, which will send notification of such filing to all counsel of record.


                                             s/Alex D. Weisberg
                                             Alex D. Weisberg
